On December 19, 1990, the Defendant was sentenced to fifteen (15) years at Montana State Prison for Sexual Assault. The sentence shall run concurrent with the sentence imposed July 11,1990 for Count I, Theft, three (3) years deferred; and six (6) months each on Count II, Theft and Count III, Burglary in Cause No. DC 9004. All above sentences shall be served concurrently to each other. Upon completion of all phases of the sex offender treatment program at the Montana State Prison and after undergoing and completing chemical dependency evaluation and treatment at the Montana State Prison, the remainder of the sentence shall be suspended on the terms and conditions listed in the December 19,1990 Judgment. The defendant shall receive credit for time served at Missoula County Jail in the amount of two hundred eighty-nine days (289) days.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Walt Hill, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to (15) years at Montana State Prison for Sexual Assault. The suspended portion of the sentence, which was an indeterminant suspended portion in the sentencing judges’ order, is hereby eliminated. The condition that the defendant complete all phases of the sex offender treatment program at the Montana State Prison is removed. The Sentence Review Board imposes a condition that the defendant be released to the custody of the Department of Corrections so they can place him in a facility where he can complete sex offender treatment, and if he has in good faith completed the treatment, as intelligently as he is capable of, then he will be considered for parole. The conditions listed in the December 19,1990 Judgment will remain the same as originally imposed where applicable. The sentence shall run concurrent with the sentence imposed July 11,1990 for Count I, Theft, three (3) years deferred; and six (6) months each on Count II, Theft and Count III, Burglary in Cause *38No. DC 9004. All above sentences shall be served concurrently to each other. The defendant shall receive credit for time served at Missoula County Jail in the amount of two hundred eighty-nine days (289) days.
DATED this 6th day of May, 1994.
The reasons for the decision are: (1) the defendant has a limited I.Q. and has borderline intelligence, therefore, it appears he cannot master Phase II of the sex offender program at the Montana State Prison; (2) the defendant shall be released to the Department of Corrections, because it is the belief of the Sentence Review Board that the defendant may be a high risk to reoffend, and the Department of Corrections will have the authority to place him in a facility where society can best be protected.
Hon. 6. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Walt Hill of the Montana Defender Project for his assistance to the defendant and to this Court.